DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 76 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “tumor-treating field” is vague.  It is unclear in the method claim whether this sets forth a method step of treating a tumor with a field, or merely applying a field that would otherwise be suitable for treating a tumor.  The examiner is considering the latter, but clarification is respectfully requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38, 59-61, 63, 64, 66, and 76 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adams et al. (US 2008/0097471, hereinafter “Adams”).
In regards to claim 38, Adams discloses a method of treating ectopic pregnancy comprising: a. applying an alternating electric field to a target site of the subject for a period of time, the alternating electric field having a frequency and field strength (par. 0103; “electromagnetic energy such as radiofrequency energy”), b. wherein the target site comprises an ectopic pregnancy (pars. 0079 and 0058; “modify the structure of a vessel such as a fallopian tube”).  Because the claim language broadly recites “an alternating electric field” generally, the examiner is considering an RF ablative field such as Adams’ as being included within the scope of the claim language.
In regards to claims 59, 60, 63, and 64, and 66, Adams discloses treating an ectopic pregnancy, and so the target site is necessarily an embryo that comprises pluripotent stem cells (see “embryonic stem cell” Wikipedia reference attached herewith as evidence), and is necessarily pregnant with the associated elevation of HCG (whether it is measured or not). 
In regards to claim 61, the target is a fallopian tube (pars. 0079 and 0058).
In regards to claim 76, since the ablative field is capable of destroying cells of an ectopic pregnancy, the field would likewise be capable of destroying tumor cells as this is a temperature effect applicable to any living cells.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 62, 65, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Skubisz et al. (“Using a decline in serum hCG between days 0-4 to predict ectopic pregnancy success…”, attached herewith and hereinafter referred to as “Skubisz”).
Adams discloses the essential features of the claimed invention including the capability of ultrasound imaging (par. 0141), but does not expressly disclose administering gefitinib, methotrexate, or a combination thereof to treat the ectopic pregnancy; or actually performing the steps of identifying an abnormal pattern of hCG or diagnosing via ultrasound.  However, Skubisz teaches that it was known before the effective filing date of the claimed invention in the same field of endeavor of ectopic pregnancy treatment to administer methotrexate to provide the predictable results of chemically/less invasively treating the ectopic pregnancy (page 2, “Background,” first paragraph); and diagnosing ectopic pregnancy by actually performing the steps of identifying an abnormal pattern of hCG (page 2, “Background,” second paragraph) or diagnosing via ultrasound (page 2, “Background,” first paragraph) to provide the predictable results of accurately determining ectopic pregnancy status.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Adams by administering methotrexate to provide the predictable results of treating the ectopic pregnancy by an additional means that will contribute to more cell destruction; and diagnosing ectopic pregnancy by actually performing the steps of identifying an abnormal pattern of hCG and diagnosing via ultrasound to provide the predictable results of more accurately determining ectopic pregnancy status.
Allowable Subject Matter
Claims 68-75 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art, although disclosing applying an ablative field for ectopic pregnancy treatment, fails to disclose or fairly render unpatentable the concept of introducing a nanoparticle and applying a field that alters the electrical impedance of the target site.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lockwood et al. (US 2016/0045728) is another example of a uterine electrical stimulator for the treatment of ectopic pregnancy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792